DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 10, and 19 are directed toward a “A smart control system…,” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 1, 10, and 19 recite the abstract idea, e.g., taking an example of claim 16 here, “…configured to give a new item code and a pill feature of a taking medicine agendum to be added in the memory when one of the at least one sensor detects the taking medicine agendum, give an event code of a predetermined time event to be recorded in the memory, compare the event code of the predetermined time event with recorded multiple item codes when the predetermined time event occurs to remind the taking medicine agendum, and recognize whether pills matching the pill feature of the taking medicine agendum are mistakenly taken…” which comprises “Mental Processes”.  For example, a person can generate plurality of incidents in terms of behaviors of the their sickly family members or friends in relation to the plurality of incidents that they have stored in their memory. They can also generate these plurality of incidents in their minds on a day or time that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to the plurality of incidents in terms of behaviors of the sickly children/family members in their minds based on the plurality of incidents, and based on current information of the sickly children/family members whereabouts (i.e. a parents observe the habits, the plurality of incidents or whereabouts of their sick children/family members in terms of taking medications or pills, and judge accordingly based on the previous experiences). 
Applicant’s independent claims 1, 10, and 19 also recite the abstract idea “…give an event code of a predetermined time event to be recorded in the memory, compare the event code of the predetermined time event with recorded multiple item codes when the predetermined time event occurs to remind the taking medicine agendum, and recognize whether pills matching the pill feature of the taking medicine agendum are mistakenly taken…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of behaviors of the children/family members or friends or in relation to locations of incidents that they have stored in their memory.
Applicant’s independent claims 1, 10, and 19 also recite the abstract idea “…record…, give…, … detect…, compare…, recognize…” which comprises “Mental Processes”.  For example, a person can generate plurality of incidents in terms of behaviors of the their sickly family members or friends in relation to the plurality of incidents that they have stored in their memory. They can also generate these plurality of incidents in their minds on a day or time that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to the plurality of incidents in terms of behaviors of the sickly children/family members in their minds based on the plurality of incidents, and based on current information of the sickly children/family members whereabouts (i.e. a parents observe the habits, the plurality of incidents or whereabouts of their sick children/family members in terms of taking medications or pills, and judge accordingly based on the previous experiences).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 10, and 19 recite an additional limitation including “…a memory, configured to record multiple agenda…, a member bit, a category bit, a temporal bit and a position bit; at least one sensor…,  pill feature of a taking medicine agendum to be added in the memory…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 10, and 19 recite further additional limitations including: “…a memory, configured to record multiple agenda…, a member bit, a category bit, a temporal bit and a position bit; at least one sensor…,  pill feature of a taking medicine agendum to be added in the memory…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 10, and 19 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 10, and 19  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 10, and 19 are reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2-9, 11-18, and 20 are dependent of claims 1, 10, and 19 which are “A smart control system…” claims (Therefore, it can be seen that it falls within one of the four statutory categories of invention)(Step 1: yes)).
          Step 2A Prong One: claims 2-9, 11-18, and 20 recite the limitation of  “stop reminding…, give…, download…, recognize…, giving…, compare…, and identifying…” steps; in (claims 2-9, 11-18, and 20). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “configuring…, comparing…, evaluating…, and drawing…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-9, 11-18, and 20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11,381,418 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 10, and 19 of the instant application and claims 1, 12-13 of the US Patent No. 11,381,418 B2 (Please see the Table below):

Claims of US Pat. No. 11,381,418 B2 (hereinafter ‘418)
Claims of pending Application 16/993,472
Reasoning
1. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, wherein the new agendum is recorded waiting to be informed to and executed by a family member, give an event code of a current event when the current event is recognized, and compare the event code with recorded multiple item codes to determine related agenda of the current event among the multiple agenda, wherein the multiple agenda are executed by the family member outside a house, and the current event is the family member leaving the house, and wherein one of the multiple sensors is an image sensor, and the host is configured to give bits of the event code of the current event according to image frames acquired by the image sensor.
12. A smart home control system, comprising: a memory configured to record at least one agendum which is recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give an event code of an absent event to be recorded in the memory when the absent event is recognized, give a new item code of a new agendum when one of the multiple sensors detects the new agendum, wherein the new agendum is recorded waiting to be informed to and executed by a family member, and compare the new item code with the recorded event code to determine whether the new agendum is a related agendum of the absent event, wherein the at least one agendum and the new agendum comprise purchasing objects and paying bills in a store.
13. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, wherein the new agendum is recorded waiting to be informed to and executed by a family member, give an event code of a current event when the current event is recognized, and compare the event code with recorded multiple item codes to determine related agenda of the current event among the multiple agenda, wherein the multiple agenda are executed by the family member outside a house, and the current event is the family member leaving the house, and wherein one of the multiple sensors is an audio sensor, and the host is configured to give bits of the event code of the current event according to voice data acquired by the audio sensor.

14. The smart home control system as claimed in claim 13, wherein the bits of the event code given by the host comprise an event member bit, an event category bit, an event temporal bit and an event position bit.
1. A smart control system, comprising: a memory, configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; at least one sensor; and a host, coupled to the memory and the at least one sensor, and configured to give a new item code and a pill feature of a taking medicine agendum to be added in the memory when one of the at least one sensor detects the taking medicine agendum, give an event code of a predetermined time event to be recorded in the memory, compare the event code of the predetermined time event with recorded multiple item codes when the predetermined time event occurs to remind the taking medicine agendum, and recognize whether pills matching the pill feature of the taking medicine agendum are mistakenly taken.
10. A smart control system, comprising: a memory, configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; at least one sensor; and a host, coupled to the memory and the at least one sensor, and configured to give a new item code of a forbidden agendum to be added in the memory when one of the at least one sensor detects the forbidden agendum, give an event code of a food event when the food event is recognized using one of the at least one sensor, and compare the event code of the food event with recorded multiple item codes to remind the forbidden agendum.
19. A smart control system, comprising: a memory, configured to record multiple forbidden agenda each being recorded using an item code comprising a member bit and a category bit; an image sensor, configured to capture an image frame; and a host, coupled to the memory and the image sensor, and configured to give an event code of a food event when the food event is recognized according to the image frame, and compare the event code of the food event with multiple item codes of the multiple forbidden agenda, and give a prompt when the event code matches one of the multiple item codes.

20. The smart control system as claimed in claim 19, wherein the image sensor is arranged on glasses.
Claims of ‘418 only differ from the instant application, in that the claims of ‘418 specify “wherein the multiple agenda are executed by the family member outside a house, and the current event is the family member leaving the house, and wherein one of the multiple sensors is an image sensor, and the host is configured to give bits of the event code of the current event according to image frames acquired by the image sensor.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘418. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '418.


Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,411,762 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 10, and 19 of the instant application and claims 1, 13, and 19-20 of the US Patent No. 11,411,762 B2 (Please see the Table below):

Claims of US Pat. No. 11,411,762 B2 (hereinafter ‘762)
Claims of pending Application 16/993,472
Reasoning
1. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a member bit, a category bit, a temporal bit, a position bit and an assign bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, give an event code of a leaving event when the leaving event is recognized, compare the event code with recorded multiple item codes to determine a related agendum of the leaving event among the multiple agenda and update the assign bit of the related agendum, and rearrange the related agendum when identifying, according to an external sensor, that the related agendum is not executed, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event code of the leaving event according to image frames acquired by the image sensor.
13. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a member bit, a category bit, a temporal bit, a position bit and an assign bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give an event code of a leaving event when the leaving event is recognized according to one of the multiple sensors, compare the event code with recorded multiple item codes to determine a related agendum of the leaving event among the multiple agenda and update the assign bit of the related agendum, and rearrange the related agendum when identifying, according to an external sensor, that the related agendum is not executed, wherein the host is further connected to a network to receive image frames of an image sensor of a mobile/wearable device of an assigned family member associated with the leaving event via the network, and the host is further configured to identify whether the related agendum is executed according to the image frames.
19. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a member bit, a category bit, a temporal bit, a position bit and an assign bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, give an event code of a leaving event when the leaving event is recognized, compare the event code with recorded multiple item codes to determine a related agendum of the leaving event among the multiple agenda and update the assign bit of the related agendum, and rearrange the related agendum when identifying, according to an external sensor, that the related agendum is not executed, wherein the host is further connected to a network to receive a shopping list of an assigned family member associated with the leaving event via the network, and the host is further configured to identify whether the related agendum is executed according to the shopping list.
20. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a member bit, a category bit, a temporal bit, a position bit and an assign bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, give an event code of a leaving event when the leaving event is recognized, compare the event code with recorded multiple item codes to determine a related agendum of the leaving event among the multiple agenda and update the assign bit of the related agendum, and rearrange the related agendum when identifying, according to an external sensor, that the related agendum is not executed, wherein the host is further connected to a network to receive store service time information via the network, and the host is further configured to identify whether the related agendum is executed according to the store service time information.
1. A smart control system, comprising: a memory, configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; at least one sensor; and a host, coupled to the memory and the at least one sensor, and configured to give a new item code and a pill feature of a taking medicine agendum to be added in the memory when one of the at least one sensor detects the taking medicine agendum, give an event code of a predetermined time event to be recorded in the memory, compare the event code of the predetermined time event with recorded multiple item codes when the predetermined time event occurs to remind the taking medicine agendum, and recognize whether pills matching the pill feature of the taking medicine agendum are mistakenly taken.
10. A smart control system, comprising: a memory, configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; at least one sensor; and a host, coupled to the memory and the at least one sensor, and configured to give a new item code of a forbidden agendum to be added in the memory when one of the at least one sensor detects the forbidden agendum, give an event code of a food event when the food event is recognized using one of the at least one sensor, and compare the event code of the food event with recorded multiple item codes to remind the forbidden agendum.
19. A smart control system, comprising: a memory, configured to record multiple forbidden agenda each being recorded using an item code comprising a member bit and a category bit; an image sensor, configured to capture an image frame; and a host, coupled to the memory and the image sensor, and configured to give an event code of a food event when the food event is recognized according to the image frame, and compare the event code of the food event with multiple item codes of the multiple forbidden agenda, and give a prompt when the event code matches one of the multiple item codes.

20. The smart control system as claimed in claim 19, wherein the image sensor is arranged on glasses.
Claims of ‘762 only differ from the instant application, in that the claims of ‘762 specify “and rearrange the related agendum when identifying, according to an external sensor, that the related agendum is not executed, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event code of the leaving event according to image frames acquired by the image sensor.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘762. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '762.


Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of US Patent No. 11,334,042 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 10, and 19 of the instant application and claims 1, 10 of the US Patent No. 11,334,042 B2 (Please see the Table below):

Claims of US Pat. No. 11,334,042 B2 (hereinafter ‘042)
Claims of pending Application 16/993,472
Reasoning
1. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising an ID bit and at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a leaving agendum of a monitored member to be added in the memory when one of the multiple sensors detects the leaving agendum of the monitored member, give an event code of a current event when the current event is recognized, and compare the event code with the new item code to determine the leaving agendum as a related agendum of the current event among the multiple agenda when the ID bit of the new item code indicates the monitored member, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event code of the current event according to image frames acquired by the image sensor.
10. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a condition bit and at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of an abnormal agendum of a monitored member to be added in the memory when one of the multiple sensors detects the abnormal agendum of the monitored member, give an event code of a current event when the current event is recognized, and compare the event code with the new item code to determine the abnormal agendum as a related agendum of the current event among the multiple agenda when the condition bit indicates the abnormal agendum, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event code of the current event according to image frames acquired by the image sensor.
1. A smart control system, comprising: a memory, configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; at least one sensor; and a host, coupled to the memory and the at least one sensor, and configured to give a new item code and a pill feature of a taking medicine agendum to be added in the memory when one of the at least one sensor detects the taking medicine agendum, give an event code of a predetermined time event to be recorded in the memory, compare the event code of the predetermined time event with recorded multiple item codes when the predetermined time event occurs to remind the taking medicine agendum, and recognize whether pills matching the pill feature of the taking medicine agendum are mistakenly taken.
10. A smart control system, comprising: a memory, configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; at least one sensor; and a host, coupled to the memory and the at least one sensor, and configured to give a new item code of a forbidden agendum to be added in the memory when one of the at least one sensor detects the forbidden agendum, give an event code of a food event when the food event is recognized using one of the at least one sensor, and compare the event code of the food event with recorded multiple item codes to remind the forbidden agendum.
19. A smart control system, comprising: a memory, configured to record multiple forbidden agenda each being recorded using an item code comprising a member bit and a category bit; an image sensor, configured to capture an image frame; and a host, coupled to the memory and the image sensor, and configured to give an event code of a food event when the food event is recognized according to the image frame, and compare the event code of the food event with multiple item codes of the multiple forbidden agenda, and give a prompt when the event code matches one of the multiple item codes.

20. The smart control system as claimed in claim 19, wherein the image sensor is arranged on glasses.
Claims of ‘042 only differ from the instant application, in that the claims of ‘042 specify “wherein one of the multiple sensors is an image sensor, and the host is configured to give the event code of the current event according to image frames acquired by the image sensor.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘042. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '042.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng (US Pub. No.: 2017/0169185A1: hereinafter “Weng”).

    Consider claim 1:
                    Weng teaches a smart control system (See Weng, e.g., a health tracking device, e.g., a pillbox, has one or more sensors embedded in the device…The one or more sensors are configured to record events based on the user opening or closing one or more bins of the device…If the analysis data does not match the user input data, the health tracking service provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device or to other authorized recipients' client devices…” of Abstract, ¶ [0008]-¶ [0009], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), comprising: a memory, configured to record multiple agenda each being recorded using an item code (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322) comprising at least one of a member bit, a category bit, a temporal bit and a position bit (See Weng, e.g., “…The health tracking service 140 analyzes 704 the received sensor data to derive the state of each bin of the health tracking device. For example, the health tracking service 140 determines the state of the switch of each bin of the health tracking device 130 by a combination of various sensor data (e.g., magnetic data, optical data, and conductive data)…” of ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322); at least one sensor (See Weng, e.g., “…the health tracking service 140 determines the state of the switch of each bin of the health tracking device 130 by a combination of various sensor data (e.g., magnetic data, optical data, and conductive data)…” of ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322); and a host, coupled to the memory and the at least one sensor (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and configured to give a new item code and a pill feature of a taking medicine agendum to be added in the memory (See Weng, e.g., “…the sensor data analysis module 510 analyzes the sensor data to derive information about the user's medicine consumption, e.g., date, time and frequency of medicine taken, content dispensation, volumes of consumption, error in dispensing the medicine…” of ¶ [0090]-¶ [0091], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322) when one of the at least one sensor detects the taking medicine agendum (See Weng, e.g., “…The health tracking device 130 sends 1316 tracking data to the client device 110A. The client device 110A processes 1318 the tracking data such as notifying the user's care takers to refill the pillbox…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), give an event code of a predetermined time event to be recorded in the memory (See Weng, e.g., “…the sensor data analysis module 510 determines device status information associated with the status of the switch of each bin of the health tracking device 130...The content information includes content dispensation, and volumes of consumption by the user of the health tracking device 130…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), compare the event code of the predetermined time event with recorded multiple item codes when the predetermined time event occurs to remind the taking medicine agendum (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…” of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and recognize whether pills matching the pill feature of the taking medicine agendum are mistakenly taken (See Weng, e.g., “…compares the analysis data associated with the user's medicine consumption and the user input data and determines error in dispensing by detecting a discrepancy between scheduled activities versus actual user behavior…if the analysis data doesn't match the user input data…provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device…” of ¶ [0039], ¶ [0050], ¶ [0064], ¶ [0090]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 2:
                   Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches wherein when the predetermined time event occurs, the host is further configured to stop reminding the taking medicine agendum when the host detects a taking medicine event using one of the at least one sensor (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, therefore, clearly showing “stop reminding the taking medicine agendum”, of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 5:
                   Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches further comprising an input device or an electronic calendar (Fig. 8 elements 806-812), wherein the host is further configured to give the member bit, the category bit, the temporal bit and the position bit of the new item code of the taking medicine agendum according to input of the input device or content of the electronic calendar (See Weng, e.g., “…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, of ¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 6:
                   Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches wherein the smart control system is coupled to a network or a mobile device (Fig. 1 elements 100-160), and the host is further configured to give the member bit, the category bit, the temporal bit and the position bit as well as the pill feature of the new item code of the taking medicine agendum according to communication data of the network or the mobile device (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…” of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

       Consider claim 7:
                   Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches wherein when giving the new item code of the taking medicine agendum, the host also gives the event code of the predetermined time event (See Weng, e.g., “…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, of ¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

       Consider claim 8:
                   Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches further comprising an input device or an electronic calendar (Fig. 8 elements 806-812), wherein the host is further configured to give the event code of the predetermined time event according to input of the input device or content of the electronic calendar (See Weng, e.g., “…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, of ¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

        Consider claim 9:
                   Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches wherein said when the predetermined time event occurring comprises a system time of the host or a current time detected by one of the at least one sensor reach a time associated with an event temporal bit of the event code (See Weng, e.g., “…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, of ¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

         Consider claim 10:
                   Weng teaches a smart control system (See Weng, e.g., a health tracking device, e.g., a pillbox, has one or more sensors embedded in the device…The one or more sensors are configured to record events based on the user opening or closing one or more bins of the device…If the analysis data does not match the user input data, the health tracking service provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device or to other authorized recipients' client devices…” of Abstract, ¶ [0008]-¶ [0009], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), comprising: a memory, configured to record multiple agenda each being recorded using an item code (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322) comprising at least one of a member bit, a category bit, a temporal bit and a position bit (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322); at least one sensor (See Weng, e.g., “…the health tracking service 140 determines the state of the switch of each bin of the health tracking device 130 by a combination of various sensor data (e.g., magnetic data, optical data, and conductive data)…” of ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322); and a host, coupled to the memory and the at least one sensor (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and configured to give a new item code of a forbidden agendum to be added in the memory when one of the at least one sensor detects the forbidden agendum (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…” of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), give an event code of a food event when the food event is recognized using one of the at least one sensor (See Weng, e.g., “…the sensor data analysis module 510 determines device status information associated with the status of the switch of each bin of the health tracking device 130...The content information includes content dispensation, and volumes of consumption by the user of the health tracking device 130…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and compare the event code of the food event with recorded multiple item codes to remind the forbidden agendum (See Weng, e.g., “…compares the analysis data associated with the user's medicine consumption and the user input data and determines error in dispensing by detecting a discrepancy between scheduled activities versus actual user behavior…if the analysis data doesn't match the user input data…provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device…” of ¶ [0039], ¶ [0050], ¶ [0064], ¶ [0090]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 11
                   Weng teaches everything claimed as implemented above in the rejection of claim 10. In addition, Weng teaches wherein the forbidden agendum comprises a member related agendum and a food related agendum (See Weng, e.g., “…if the analysis data doesn't match the user input data…provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device…” of ¶ [0039], ¶ [0050], ¶ [0064], ¶ [0090]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 12
                   Weng teaches everything claimed as implemented above in the rejection of claim 11. In addition, Weng teaches wherein the host is further configured to compare the member related agendum and the food related agendum to perform combination or linkage therebetween (See Weng, e.g., “…if the analysis data doesn't match the user input data…provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device…” of ¶ [0039], ¶ [0050], ¶ [0064], ¶ [0090]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

     Consider claim 15:
                   Weng teaches everything claimed as implemented above in the rejection of claim 11. In addition, Weng teaches further comprising an input device or an electronic calendar (Fig. 8 elements 806-812), wherein the host is further configured to give the member bit, the category bit, the temporal bit and the position bit of the new item code of the member related agendum according to input of the input device or content of the electronic calendar (See Weng, e.g., “…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, of ¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 16:
                   Weng teaches everything claimed as implemented above in the rejection of claim 11. In addition, Weng teaches wherein the smart control system is coupled to a network or a mobile device (Fig. 1 elements 100-160), and the host is further configured to give the member bit, the category bit, the temporal bit and the position bit of the new item code of the member related agendum according to communication data of the network or the mobile device (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…” of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 17:
                   Weng teaches everything claimed as implemented above in the rejection of claim 10. In addition, Weng teaches wherein when identifying a leaving member, the host is further configured to ignore the forbidden agendum associated with the leaving member (See Weng, e.g., “…The assessment module 156 derives the end time of the appointment in various ways, e.g., the end time of the appointment preset by the user, wireless connection to a hands free device (transportation tool) used by the user, and a triangulated position to suggesting the user leaving the facility of the doctor's office…” of ¶ [0050], ¶ [0064], ¶ [0087], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 18:
                   Weng teaches everything claimed as implemented above in the rejection of claim 10. In addition, Weng teaches wherein the at least one sensor comprise at least one of an image sensor and an audio sensor (See Weng, e.g., “…the optical sensor 220 includes one or more imaging devices and one or more illumination sources…imaging device include one or more digital cameras, one or more video cameras, or any other electronic devices capable of capturing images of the bin or the content in the bin…” of Fig. 2 element 220), and the host is configured to recognize the food event according to detection of the image sensor and the audio sensor (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, therefore, clearly showing “stop reminding the taking medicine agendum”, of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

    Consider claim 19:
                   Weng teaches a smart control system (See Weng, e.g., a health tracking device, e.g., a pillbox, has one or more sensors embedded in the device…The one or more sensors are configured to record events based on the user opening or closing one or more bins of the device…If the analysis data does not match the user input data, the health tracking service provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device or to other authorized recipients' client devices…” of Abstract, ¶ [0008]-¶ [0009], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), comprising: a memory, configured to record multiple forbidden agenda each being recorded using an item code (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322) comprising a member bit and a category bit (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322); an image sensor, configured to capture an image frame (See Weng, e.g., “…the optical sensor 220 includes one or more imaging devices and one or more illumination sources…imaging device include one or more digital cameras, one or more video cameras, or any other electronic devices capable of capturing images of the bin or the content in the bin…” of Fig. 2 element 220); and a host, coupled to the memory and the image sensor (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and configured to give an event code of a food event when the food event is recognized according to the image frame (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…” of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and compare the event code of the food event with multiple item codes of the multiple forbidden agenda (See Weng, e.g., “…compares the analysis data associated with the user's medicine consumption and the user input data and determines error in dispensing by detecting a discrepancy between scheduled activities versus actual user behavior…if the analysis data doesn't match the user input data…provides warning of accidental or abuse of medicine dispensation and provides notifications to the user's client device…” of ¶ [0039], ¶ [0050], ¶ [0064], ¶ [0090]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and give a prompt when the event code matches one of the multiple item codes (See Weng, e.g., “…the sensor data analysis module 510 determines device status information associated with the status of the switch of each bin of the health tracking device 130...The content information includes content dispensation, and volumes of consumption by the user of the health tracking device 130…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

     Consider claim 20:
                   Weng teaches everything claimed as implemented above in the rejection of claim 19. In addition, Weng teaches wherein the image sensor is arranged on glasses (See Weng, e.g., “…if the health tracking device 130 does not receive the confirmation packet from the client device 110A, the health tracking device 130 continues to store tracking data and status of the tracking device 130 on the board memory…” of ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as -being unpatentable over Weng in view of BARBARIC et al. (US Pub. No.: 2020/ 0085105A1: hereinafter “BARBARIC”).


    Consider claim 3:
               Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches wherein one of the at least one sensor is an image sensor (See Weng, e.g., “…the optical sensor 220 includes one or more imaging devices and one or more illumination sources…imaging device include one or more digital cameras, one or more video cameras, or any other electronic devices capable of capturing images of the bin or the content in the bin…” of Fig. 2 element 220), and the host is configured to give the member bit, the category bit, the temporal bit and the position bit of the new item code of the taking medicine agendum according to a sensor data, a bar code or microdots captured by the image sensor (See Weng, e.g., “…The health tracking service 140 analyzes 704 the received sensor data to derive the state of each bin of the health tracking device. For example, the health tracking service 140 determines the state of the switch of each bin of the health tracking device 130 by a combination of various sensor data (e.g., magnetic data, optical data, and conductive data)…” of ¶ [0090]-¶ [0096], ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322).
                    Weng further teaches and download the pill feature from a network according to the sensor data (See Weng, e.g., “…The sensor data analysis module 510 can also track inventory of contents and sends the information associated with inventory to the recommendation module 152 that generates recommendations based on the tracked inventory. In some embodiments, the sensor data analysis module 510 tracks the content inventory based on the medicine consumption associated with content inventory recorded in the database-1 144…” of ¶ [0090]-¶ [0096], ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322), and recognize whether the pills matching the pill feature of the taking medicine agendum are mistakenly taken using the image sensor (See Weng, e.g., “…The health tracking device 130 receives 602 instructions from the health tracking service 140, e.g., configurations of the health tracking device 130 and notifications (e.g., warning of accidental or abuse of medicine dispensation, reminder for a user to take medication)…The health tracking device 130 can be set according to a time based scheduling (e.g., time of day, day of week)…”, therefore, clearly showing “stop reminding the taking medicine agendum”, of¶ [0050], ¶ [0064], ¶ [0095]-¶ [0096], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322). However, Weng does not explicitly teach QR code. 
               In an analogous filed of endeavor, BARBARIC teaches QR code (See BARBARIC, e.g., “…The identifier(s) 123 can include any suitable data configured to identify the vaporizer 100A (e.g., a serial number, a barcode, a QR code, code stored in a memory, a chip identifier assigned to a tracking component of the vaporizer 100A and stored in a memory, and/or identification included in a signal transmitted by, for example, an RFID tag)…” of ¶ [0018], ¶ [0024], and Fig. 1 elements 100-124).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Weng by adding the above features, as taught by BARBARIC, so as to effectively consuming the medicine, further, to ensure safety, authenticity and traceability of their product. 

     Consider claim 4:
                    Weng teaches everything claimed as implemented above in the rejection of claim 1. In addition, Weng teaches a plurality of sensors (See Weng, e.g., “…The health tracking device 130 collects data associated with a user's medicine consumption related to a prescribed therapeutic regimen or a prescribed medication based on monitoring of status of each bin of the health tracking device 130 through multiple sensors attached to the bins of the health tracking device 130…” of Fig. 1 elements 100-160), and the host is configured to give the member bit, the category bit, the temporal bit and the position bit of the new item code of the taking medicine agendum according to a sensor data read by the sensor (See Weng, e.g., “…The health tracking service 140 analyzes 704 the received sensor data to derive the state of each bin of the health tracking device. For example, the health tracking service 140 determines the state of the switch of each bin of the health tracking device 130 by a combination of various sensor data (e.g., magnetic data, optical data, and conductive data)…” of ¶ [0090]-¶ [0096], ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322). 
               Weng further teaches and download the pill feature from a network according to the sensor data (See Weng, e.g., “…The sensor data analysis module 510 can also track inventory of contents and sends the information associated with inventory to the recommendation module 152 that generates recommendations based on the tracked inventory. In some embodiments, the sensor data analysis module 510 tracks the content inventory based on the medicine consumption associated with content inventory recorded in the database-1 144…” of ¶ [0090]-¶ [0096], ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322). However, Weng does not explicitly teach RFID sensor. 
               In an analogous filed of endeavor, BARBARIC teaches RFID sensor (See BARBARIC, e.g., “…The identifier(s) 123 can include any suitable data configured to identify the vaporizer 100A (e.g., a serial number, a barcode, a QR code, code stored in a memory, a chip identifier assigned to a tracking component of the vaporizer 100A and stored in a memory, and/or identification included in a signal transmitted by, for example, an RFID tag)…” of ¶ [0018], ¶ [0024], and Fig. 1 elements 100-124).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Weng by adding the above features, as taught by BARBARIC, so as to achieve higher levels of compliance that may generally lead to better outcomes for disorders requiring such treatments. Further, better outcomes will typically reduce average costs for the patient, medical care provider, and payer. 

     Consider claim 13:
               Weng teaches everything claimed as implemented above in the rejection of claim 11. In addition, Weng teaches wherein one of the at least one sensor is an image sensor (See Weng, e.g., “…the optical sensor 220 includes one or more imaging devices and one or more illumination sources…imaging device include one or more digital cameras, one or more video cameras, or any other electronic devices capable of capturing images of the bin or the content in the bin…” of Fig. 2 element 220), and the host is configured to give the member bit, the category bit, the temporal bit and the position bit of the new item code of the food related agendum and the member related agendum according to a sensor data, a bar code or microdots captured by the image sensor (See Weng, e.g., “…The health tracking service 140 analyzes 704 the received sensor data to derive the state of each bin of the health tracking device. For example, the health tracking service 140 determines the state of the switch of each bin of the health tracking device 130 by a combination of various sensor data (e.g., magnetic data, optical data, and conductive data)…” of ¶ [0090]-¶ [0096], ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322). However, Weng does not explicitly teach QR code. 
                In an analogous filed of endeavor, BARBARIC teaches QR code (See BARBARIC, e.g., “…The identifier(s) 123 can include any suitable data configured to identify the vaporizer 100A (e.g., a serial number, a barcode, a QR code, code stored in a memory, a chip identifier assigned to a tracking component of the vaporizer 100A and stored in a memory, and/or identification included in a signal transmitted by, for example, an RFID tag)…” of ¶ [0018], ¶ [0024], and Fig. 1 elements 100-124).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Weng by adding the above features, as taught by BARBARIC, so as to effectively consuming the medicine, further, to ensure safety, authenticity and traceability of their product. 

    Consider claim 14:
                    Weng teaches everything claimed as implemented above in the rejection of claim 11. In addition, Weng teaches a plurality of sensors (See Weng, e.g., “…The health tracking device 130 collects data associated with a user's medicine consumption related to a prescribed therapeutic regimen or a prescribed medication based on monitoring of status of each bin of the health tracking device 130 through multiple sensors attached to the bins of the health tracking device 130…” of Fig. 1 elements 100-160), and the host is configured to give the member bit, the category bit, the temporal bit and the position bit of the new item code of the food related agendum and the member related agendum according to a sensor data read by the sensor (See Weng, e.g., “…The health tracking service 140 analyzes 704 the received sensor data to derive the state of each bin of the health tracking device. For example, the health tracking service 140 determines the state of the switch of each bin of the health tracking device 130 by a combination of various sensor data (e.g., magnetic data, optical data, and conductive data)…” of ¶ [0090]-¶ [0096], ¶ [0104]-¶ [0106], and Fig. 1 elements 100-160, Figs. 6-7 steps 600-714, Fig. 8 elements 802-816, and Fig. 13 steps 110-1322). However, Weng does not explicitly teach RFID sensor. 
               In an analogous filed of endeavor, BARBARIC teaches RFID sensor (See BARBARIC, e.g., “…The identifier(s) 123 can include any suitable data configured to identify the vaporizer 100A (e.g., a serial number, a barcode, a QR code, code stored in a memory, a chip identifier assigned to a tracking component of the vaporizer 100A and stored in a memory, and/or identification included in a signal transmitted by, for example, an RFID tag)…” of ¶ [0018], ¶ [0024], and Fig. 1 elements 100-124).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Weng by adding the above features, as taught by BARBARIC, so as to achieve higher levels of compliance that may generally lead to better outcomes for disorders requiring such treatments. Further, better outcomes will typically reduce average costs for the patient, medical care provider, and payer.        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Dyer et al. (US Pub. No.: 2018/0121629 A1) teaches “A compliance tracking device includes a receiver configured to receive a signal from at least one sensor, the signal containing information regarding at least one container of medicine; a processor configured to determine, from the information, a communication regarding the at least one container of medicine; a network interface configured to transmit the communication; and a user interface configured to provide an indication regarding the at least one container of medicine.”

          Wei (US Pub. No.: 2017/0300665 A1) teaches “The method set out herein involves conducting adaptive clinical trial to develop parenteral therapeutic product with variable dose drug delivery devices. The method comprises using a variable dose drug delivery device to respond modifications during the adaptive clinical trial, wherein the variable dose drug delivery device is able to deliver more than one dose level and is for delivering fluid formulation. Other methods set out herein involve using a variable dose drug delivery device equipped with radio frequency identification (RFID) or near field communication (NFC) technology to improve patient adherence to drug administration in the adaptive clinical trial.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667